DETAILED ACTION
This action is in response to the amendment filed May 9, 2021. 
The specification and claims 1, 3, 10 and 11 have been amended, claim 13 has been canceled and new claims 16-21 have been added.  
Claims 1-12 and 14-21 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 26, 2020 has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spring bar which is “circular or spiral” as recited in claims 3 and 17, and the “belt tensioner” recited in claim 15, and possibly also in claims 17-21, must be shown or the features canceled from the claims.  No new matter should be entered.

The drawings are additionally objected to because the numbering of the views is not in compliance with 37 C.F.R. 1.84(u)(1).  Specifically, each of sheets 4, 5 and 6 contain three different figures which should be separately numbered as Fig. 6A, Fig. 6B, Fig. 6C, Fig. 7A, Fig. 7B, Fig. 7C, Fig. 8A, Fig. 8B and Fig. 8C.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear whether claims 3 and 17 are intended to cover spring arms such as those indicated by reference numeral 35 in Fig. 5, or if these claims are drawn to a not shown alternative. The spring arms shown in Fig. 5 are neither circular nor spiral. The arms 35 shown in Fig. 5 are arcuate, i.e. “a partial section of a ring” as described at page 11, lines 26-28. As such, the claims as currently worded do not particularly point out the configuration of the spring arms
Claim 15 does not particularly point out any of the structure of the belt tensioner other than the ejector clutch specified in claim 1, so it is unclear how the clutch is arranged relative to any element(s) of the tensioner. 

Double Patenting
Applicant is advised that should claims 1, 3, 8 and 9 be found allowable, claims 16, 17, 19 and 20, respectively, will be objected to under 37 CFR 1.75 as being substantial duplicates thereof. When two claims in an application are duplicates or else 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-9, 11, 12, 14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2,128,715 (Reich).
As pointed out above, the phrase “of a belt tensioner” in claim 16, line 1, is interpreted as a statement of intended use which carries no patentable weight. See MPEP § 2111.02 (II).
Regarding claims 1 and 16, Reich discloses an ejector clutch (see e.g. Fig. 5) comprising a first shaft (34), a second shaft (35), and a coupling part (51, 57), the coupling part (51) arranged between the first shaft (34) and the second shaft (35) in a longitudinal axis (the rotational axis of shaft 36) defining an axial direction, and the coupling part (51) operatively coupled to a drive shaft, wherein the coupling part (51) has at least one clutch finger (57), which engages in a first recess (56) of the first shaft (34) for transmitting a torque and, when a torque to be transmitted is exceeded (due to the resistance to rotation referred to for example at page 2, left-hand column, lines 61-70), said clutch finger is displaced, against a spring force (of spring 63) in the axial direction, from the first recess (56) of the first shaft (34) into a second recess (also numbered 56) of the second shaft (35).  See page 2, left-hand column, line 27 to page 2, right-hand column, line 3.
Regarding claims 2, 3 and 17, the at least one clutch finger (57) is connected to the coupling part (51) by a spring bar (63); and the spring bar (63) is circular and has a free end region (inner circumference) on which the clutch finger (57) is arranged.
Regarding claims 4, 5 and 18, the clutch finger (57) is arranged a distance away from the longitudinal axis and has a first end region (66) and a second end region (65), in that the first end region (66) protrudes from the coupling part (51), in the longitudinal 
Regarding claim 6, the clutch finger (57) is wedge-shaped or conical.
Regarding claims 7, 19 and 20, the first recess (56) and/or the second recess (56) has at least one contact surface (beveled edges 60), wherein the contact surface (60) is designed to apply a force, directed in the axial direction (the component of force which causes axial movement of the pin 57 as it rides out of the recesses as described at page 2, left-hand column, lines 30-37), to the clutch finger (57) when a torque is transmitted.
 Regarding claim 8 and 19, the at least one contact surface (60) is designed as a wedge surface (60) tapering in the axial direction.
Regarding claims 9 and 20, the at least one contact surface (60) lies in a plane which is inclined at an angle (the angle defined by the beveled edge 60 as seen for example in Fig. 5) to a plane in which the longitudinal axis (the rotational axis of shaft 36) lies. 
Regarding claim 11, the first shaft (34) and the second shaft (35) have multiple recesses (56), arranged circumferentially-symmetrically about the longitudinal axis (the rotational axis of shaft 36). See Fig. 6 and page 2, left-hand column, lines 12-17.
Regarding claim 12, the first shaft (34) and/or the second shaft (35) has a gearwheel.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Reich.
Regarding claim 21, the first shaft (34) and second shaft (35) of Reich have multiple recesses (56), arranged circumferentially-symmetrically about the longitudinal axis (the rotational axis of shaft 36). See Fig. 6 and page 2, left-hand column, lines 12-17. However, the coupling part (51) has only a single clutch finger (57), rather than multiple clutch fingers arranged circumferentially-symmetrically about the longitudinal axis as required by claims 10 and 21.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the clutch collar 51 of Reich with multiple pins 57 arranged circumferentially-symmetrically about the longitudinal axis in order to balance the weight distribution of the pins and prevent vibrations which could occur due to imbalance when only a single finger is provided.
.

Response to Arguments
Applicant’s arguments with respect to claims 1-12 and 14-21 have been considered but are moot in view of the new grounds of rejection.
It is noted that Applicant has filed two petitions under 37 C.F.R. 1.48 requesting correction of inventorship after mailing of the previous Office action on the merits. Such petitions filed on or after September 16, 2012 are handled by the Office of Patent 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 4,392,840 discloses another type of “belt tensioner”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094.  The examiner can normally be reached on Tuesday-Thursday from 11:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A. Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/RICHARD M LORENCE/Primary Examiner, Art Unit 3655